Citation Nr: 0429823	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial compensable disability rating 
for impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION


The veteran served on active duty from August 1968 to August 
1972.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for diabetes mellitus, 
evaluated as 20 percent disabling, and impotence, evaluated 
as noncompensable.  The veteran was also granted entitlement 
to special monthly compensation for loss of use of a creative 
organ.  

In May 2003, the RO granted service connection for peripheral 
neuropathy of the right and left feet, each evaluated as 10 
percent disabling, and denied service connection for 
hypertension, elevated triglycerides, and nummular eczema 
with small lesions and a groin rash, including as secondary 
to diabetes mellitus.  The veteran did not appeal, and these 
issues are not before the Board.  See 38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is not 
manifested by the need for insulin or regulation of 
activities.

2.  The veteran's service-connected impotence is not 
manifested by penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected diabetes mellitus are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.119, Diagnostic Code 7913 (2004).  

2.  The criteria for an initial compensable evaluation for 
service-connected impotence are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.115b, Diagnostic Code 7522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The relevant evidence of record includes VA medical 
examinations dated in June 2002 and February 2003, including 
photographs; VA outpatient records dated in 2002; and private 
medical records from Khang N. Tran, M.D., dated from 2001 to 
2003.  

The veteran's records from Dr. Tran show that diabetes 
mellitus, type II, without complications, was diagnosed by 
September 2001.  Dr. Tran's records of referrals to private 
providers, including David Chen, M.D., Jason E. Edling, M.D., 
and Kathleen Hawker, M.D. are also included.  

In November 2001, Dr. Edling noted that the veteran had been 
diagnosed with myasthenia gravis and was unable to exercise 
because of this condition.  He was treated with prednisone, 
but this caused him to be hyperglycemic, which worsened his 
diabetes.  In March 2002, Dr. Hawker noted a history of 
borderline diabetes for five years and non-insulin diabetes 
for eight months.  Dr. Chen in July 2002 noted a history of 
non-insulin dependent diabetes.  The claims file also 
includes Pathology Service Laboratory reports from August 
2001 to May 2002, which do not contain any medical evidence 
relevant to the claims.  

In a June 2002 VA examination, a diagnosis of diabetes 
mellitus in August 2001 was noted.  It was noted that the 
veteran was on Glucophage.  The veteran reported that he had 
to retire from his job as a computer analyst a little over a 
year ago because of complaints of weakness, diminished 
memory, difficulty thinking, expressive aphasia, lid lag on 
the right, and profound weakness to the point that he could 
not walk and could just hardly do anything.  He had extensive 
neurological evaluation, and primary considerations were 
those of demyelinating problem versus diabetes.  A definitive 
diagnosis had not been rendered.  Magnetic resonance imaging 
(MRI) of the head had shown a small, right, frontal, 
subcortical lesion.  Electromyeleogram (EMG) of the 
extremities four months earlier was normal.  

The examiner found no diabetic changes in the eyes.  The 
cranial nerves were normal.  There was no edema, cyanosis, or 
clubbing.  The peripheral pulses were 1/4 dorsalis pedis and 
2/4 posterior tibial.  The tendon reflexes of the knees were 
4/4 bilaterally and 2/4 at the ankle level.  Sensation to 
pinprick was diminished below the knees bilaterally, and in 
the hands and halfway up the lower arms bilaterally.  The 
veteran had diminished right hand grip and diminished 
bilateral bicep strength.  Tendon reflexes in the arm and 
wrist level were normal.  The impressions were diabetes 
mellitus, type II, uncontrolled, with associated impotence; 
hypertriglyceridemia, uncontrolled, secondary to diabetes; 
and encephalopathy, cause undetermined, to consider secondary 
to triglyceride elevation or diabetes, or more probably a 
demyelinating problem.  

On examination by Dr. Tran in October 2002, it was noted that 
the veteran was on a special diet.  The veteran's VA 
outpatient records for March 2002 to December 2002 confirm 
his diabetes mellitus, type II.  

In September 2002, the veteran stated that as a result of 
diabetes, he had elevated blood pressure, numbness in his 
feet, elevated triglycerides, open sores that will not heal, 
a groin rash, and impotence.  He said that he was unable to 
work.

Upon VA examination in February 2003, the veteran was found 
to have 10 or 12 tiny skin lesions typical of nummular 
eczema.  The examiner stated that he was not able to 
attribute them to diabetes.  The veteran also had some 
dermatitis in the groin area.  The examiner found no 
calluses, ulcerations, or areas of ischemia on the veteran's 
feet.  

With respect to numbness in his feet, there was normal 
vibratory sense and pain sensation in the arms, hands, 
thighs, and legs below the knee down to just above the ankles 
where there seemed to be a loss of light touch and pain 
sensation.  The examiner stated that these findings could be 
indicative of a very mild diabetic neuropathy.  The veteran 
did not complain of a deformity of the penis and none was 
found on examination.  It was noted that he had been able to 
attain but not maintain erections in the preceding 18 months.  
He was also unable to have sexual intercourse during this 
period.  

The examiner also described the results of testing and stated 
that the "findings do not suggest that his diabetes is 
difficult to control[,] although all of the recorded blood 
sugars are a little higher than ideal."  Referring to the 
veteran's disabilities, the examiner wrote that "all of 
[his] problems appear at the worst to be annoying and none 
would appear to be contributing significantly to his global 
disability."  His impressions were diabetes mellitus, type 
II, under partial control; hypertension, not due to diabetes 
mellitus; erectile dysfunction secondary to diabetes mellitus 
and hypertension; dyslipidemia; mild diabetic neuropathy in 
the feet with dimunition in light touch and pain sensation, 
but normal vibratory sense and proprioception; and nummular 
eczema, cause undetermined.


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in May 2002, which informed him of 
the requirements to successfully seek service connection, and 
a second letter in November 2003, advising him of the 
requirements for a higher rating.  The letters also advised 
the veteran of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claims 
to the RO.  The timing and content of the May 2002 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 8-2003 (38 U.S.C. § 5103(a) does 
not require VA to send a new notice letter to inform the 
claimant of the information and evidence necessary to 
substantiate a claim when an issue has been raised for the 
first time in the notice of disagreement).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records, as discussed below.  The veteran has not 
indicated the existence of additional relevant records that 
the RO failed to obtain.  Thus, VA has assisted the veteran 
to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran has been provided with VA 
medical examinations in June 2002 and February 2003.  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  



B.  Diabetes mellitus, type II

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The criteria for rating diabetes mellitus are found under 
Diagnostic Code 7913 in the VA Schedule for Rating 
Disabilities.  A 20 percent evaluation is provided for 
diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is provided for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent disability rating is warranted for diabetes that 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent disability rating is warranted when 
the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  Note 1 under 
Diagnostic Code 7913 indicates that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

The preponderance of the evidence against a finding that the 
veteran's diabetes mellitus meets the criteria for a 
disability evaluation in excess of 20 percent.  As detailed 
above, the veteran does not require insulin.  He takes only 
an oral medication for treatment of diabetes.  His activities 
are regulated to the extent that he is unable to exercise; 
however, Dr. Edling indicated that this was due to myasthenia 
gravis, as opposed to diabetes mellitus.  The veteran does 
have complications of diabetes mellitus, including peripheral 
neuropathy of the feet, for which he has been awarded 
separate disability evaluations.  However, there have been no 
complaints or findings of ketoacidosis or hypoglycemic 
reactions.  Nor is there any evidence suggesting that the 
veteran has required any hospitalizations for his diabetes 
mellitus or twice-a-month visits to a diabetic care provider.  
In February 2003, the VA examiner stated that the veteran's 
diabetes would not be difficult to control, and that his 
diabetes-related problems did not appear to be significantly 
contributing to his disability.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent for 
diabetes mellitus.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2004).  In reaching its determination, the Board has 
carefully considered the veteran's contentions and the 
application of the benefit-of-the-doubt rule.  


C.  Impotence

The veteran's impotence has been properly rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic 
Code 7522, deformity of the penis with loss of erectile power 
is rated as 20 percent disabling.  A disability not involving 
deformity of the penis is evaluated as noncompensable.  See 
38 C.F.R. § 4.31 (2004).

Here, the VA examiner in February 2003 noted that the veteran 
had no penile deformity; therefore, a higher rating is not 
warranted under Diagnostic Code 7522.  The veteran reported 
that had been able to attain erections but not maintain them 
during the preceding 18 months, and that he was unable to 
have sexual intercourse during this period.  As noted above, 
he has been awarded a special compensation for the loss of 
use of a creative organ.  See 38 C.F.R. § 3.350 (2004).  

Diagnostic codes 7520 and 7521 are also not applicable here, 
as Diagnostic Code 7520 requires removal of half or more of 
the penis for a compensable rating, and Diagnostic Code 7521 
requires removal of glans penis for a compensable rating.  It 
is also not possible to rate the veteran's claim as a voiding 
dysfunction under either diagnostic code, as there is no 
medical evidence or assertion of a voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7522 (2004).  

Accordingly, the preponderance of the evidence is against 
entitlement to a compensable rating for service-connected 
impotence.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
There is no basis for awarding a compensable rating under the 
applicable rating criteria.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2004).  In reaching this determination, the Board 
has carefully considered the veteran's contentions and the 
application of the benefit-of-the-doubt rule.  


D.  Extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  

The schedular evaluations in this case are not inadequate.  
Higher ratings are provided for certain manifestations of 
diabetes mellitus and impotence, but the medical evidence 
reflects that those manifestations are not present.  There is 
also no evidence of an exceptional disability picture in this 
case.  The veteran has required no recent periods of 
hospitalization for treatment of diabetes mellitus or 
impotence.  With regard to employment, there is no evidence 
in the claims file to suggest that marked interference with 
employment is the result of diabetes mellitus or impotence.  
Rather, the veteran stated upon examination in June 2002 that 
he stopped working due to symptoms which have ultimately been 
attributed to a demyelinating problem, i.e., myasthenia 
gravis.  Accordingly, referral for extraschedular 
consideration was not required by the evidence in this case.  


ORDER


Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.  

Entitlement to an initial compensable rating for impotence is 
denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



